                       IN THE UNITED STATES DISTRICT COURT


                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                     AUGUSTA DIVISION


MICHAEL EBENROTH,

              Plaintiff,

       V.                                                CV 119-001


ANDREW SAUL,Commissioner
of Social Security Administration,

              Defendant.



                                         ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion.

Therefore, pursuant to sentence four of 42 U.S.C. § 405(g), the Court REVERSES the final

decision of the Commissioner and REMANDS this case to the Commissioner for further

consideration in accordance with the Court's opinion.

       SO ORDERED this.                 of February, 2020, at Augusta, Georgia.




                                           J. RANML HALL, CHIEF JUDGE
                                           UNITpt)STATES DISTRICT COURT
                                                ^HERN DISTRICT OF GEORGIA
